NOTICE OF ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-3, 5-12 and 20-25 in the reply filed on 10 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon further review, it is acknowledged that Group II, claim 4, should have been included in Group I.  Thus, the restriction requirement between Groups I and II is withdrawn.
The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-27 are pending; Claims 13-19 and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-12 and 20-25 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/EP2018/064344 filed 31 May 2018 which claims benefit of foreign priority document EP17174399.0 filed 02 June 2017 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 December 2019 have been considered by the examiner.  See initialed and signed PTO/SB/08. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Zachary Wiersma on 16 November 2021.
The application has been amended as follows: 

In the Claims (09/10/2021):
In claim 9, line 2, delete “using” and substitute therefor “by”.
Cancel claims 13-19 and 26-27.

In the Specification:
Delete “https://” or “http://” on p. 8, lines 19 and 20; p. 35, line 12; and p. 40, line 22.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a method of producing a drimane sesquiterpene, such as drimenol or albicanol, by contacting an acyclic farnesyl diphosphate (FPP) precursor with a polypeptide having a Haloacid dehalogenase (HAD)-like domain which also has Class I/II bifunctional terpene synthase activity, wherein said polypeptide comprises a class I terpene synthase-like motif of SEQ ID NO: 53, which is (DD(K/N/R/S/Q)(L/I/G/P/T)(D/E)); and class I terpene synthase-like motif of SEQ ID NO: 56, which is (D(V/M/F/L)D(T/S)T)) -  (it is noted, the X’s as in the motifs of claim 1 are defined specifically in the sequence listing).  While Shinohara et al. (2016, cited on IDS) teach an enzyme that converts acyclic FPP into drimenol, said enzyme is a Class I enzyme but does not contain any Class II type motifs.  In addition, the art of Royer (US 2017/0362583 – cited herein) seems to be the closest art, wherein they teach a method for converting geranylgeranyl disphosphate (e.g. a different substrate than acyclic FPP) to abienol via contacting said GGPP with a Class I/II abienol bifunctional synthase.  Said enzyme, however, does not comprise the motifs as set forth in SEQ ID NO: 53 and 56,  (DD(K/N/R/S/Q)(L/I/G/P/T)(D/E)) and (D(V/M/F/L)D(T/S)T)), respectively.  No other art teach a Class I/II bifunctional terpene synthase having both motifs and which are utilized in a method of making a drimane sesquiterpene.  As such, claims 1-12 and 20-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        16 November 2021